Third District Court of Appeal
                              State of Florida

                       Opinion filed November 28, 2018.
        Not final until disposition of timely filed motion for rehearing.

                              ________________

                               No. 3D18-692
                         Lower Tribunal No. 18-3252
                            ________________


                               Gordon Hales,
                                   Appellant,

                                       vs.

                           The State of Florida,
                                   Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Mark
Blumstein, Judge.

     Gordon Hales, in proper person.

      Pamela Jo Bondi, Attorney General, and Magaly Rodriguez, Assistant
Attorney General, for appellee.


Before ROTHENBERG, C.J., and SALTER and LINDSEY, JJ.

     ROTHENBERG, C.J.
      Gordon Hales appeals the trial court’s order issued on March 2, 2018

denying his petition for writ of habeas corpus relief. Because Hales’ petition is an

attack upon his conviction for sexual battery upon a child and the life sentence

imposed on April 27, 2000 in Broward County case number 95-3149-CF-10A,

which was affirmed on direct appeal, see Hales v. State, 792 So. 2d 469 (Fla. 4th

DCA 2001), the Miami-Dade County Circuit Court was without jurisdiction to rule

on the petition. Thus, the trial court should have dismissed Hales’ petition without

prejudice to allow him to file an appropriate motion or petition in the Seventeenth

Judicial Circuit. See Hales v. State, 957 So. 2d 699, 699-70 (Fla. 3d DCA 2007)

(affirming the dismissal of Hales’ petition for writ of habeas corpus as the Miami-

Dade Circuit Court lacked jurisdiction to review the legality of Hales’ conviction

entered in another county, without prejudice to allow Hales to file an appropriate

motion in the Seventeenth Judicial Circuit); Calloway v. State, 699 So. 2d 849, 850

(Fla. 3d DCA 1997) (concluding that a circuit court has no jurisdiction to review

the legality of a conviction and sentence imposed in another circuit court).

      We, therefore, reverse the order denying Hales’ petition with instructions to

the trial court to dismiss the petition without prejudice to allow Hales to file his

petition in the Seventeenth Judicial Circuit.

      Reversed and remanded with directions.




                                          2
    ANY POST-OPINION MOTION MUST BE FILED WITHIN SEVEN
DAYS. A RESPONSE TO THE POST-OPINION MOTION MAY BE
FILED WITHIN FIVE DAYS THEREAFTER.




                          3